*28
ON MOTION FOR REHEARING, CLARIFICATION AND MOTION FOR EN BANC REHEARING

PER CURIAM.
We deny appellant’s/cross-appellee’s motion for rehearing and motion for en banc rehearing. We grant motion for clarification, withdraw our earlier opinion and substitute the following:
We interpret the trial court’s order being appealed as an order granting a judgment in accordance with Better Homes and Gardens’ motion for a directed verdict pursuant to Florida Rule of Civil Procedure 1.480(b), and not as an order granting an additur pursuant to section 768.74(2), Florida Statutes (1991). Accordingly, we affirm in all respects, except we remand to the trial court to correct errors in the amended final judgment.
Both parties concede that, if the amended final judgment is affirmed, the trial court incorrectly calculated the amount awarded. In addition, the appellanl/cross-appellee admits that its award of prejudgment interest should be reduced in the amount of $34,-029.15. The award in favor of the appel-lee/cross-appellant was computed by offsetting the amount awarded to appellant/cross-appellee. Therefore, the reduction in prejudgment interest awarded to appel-lani/cross-appellee increases the amended final judgment to the appellee/eross-appellant by $34,029.15. Accordingly, we remand to the trial court with instructions to enter an amended final judgment in favor of appel-lee/cross-appellant in the amount of $199,-494.31.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED WITH INSTRUCTIONS.
GUNTHER and STONE, JJ„ concur.
MOE, LEROY H., Associate Judge, dissents with opinion.